Fourth Court of Appeals
                                San Antonio, Texas
                                      January 7, 2021

                                   No. 04-20-00147-CV

                                 Clyde E. KEBODEAUX,
                                        Appellant

                                             v.

                                  Patricia KEBODEAUX,
                                           Appellee

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-00629
                        Honorable Laura Salinas, Judge Presiding


                                      ORDER

      Appellant’s unopposed motion to file an amended brief is granted.




                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court